            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

RAYMOND L. ROGERS
Reg. #20787-031                                             PETITIONER

v.                        No. 2:18-cv-143-DPM

DEWAYNE HENDRIX, Complex
Warden, FORREST CITY - FCI                                RESPONDENT

                                 ORDER
     1. Rogers' s petition must be dismissed for lack of jurisdiction.
The claim he raises in his new petition is virtually identical to one he
raised in his 2017 petition. Compare NQ 1 at 2-4, with NQ 1-1 at 3-4 in Case
Ng 2:17-cv-198-DPM. And Magistrate Judge Ray's reasoning in that
case applies equally here.     NQ 3 in Case NQ 2:17-cv-198-DPM.         The
petition will therefore be dismissed without prejudice for lack of
jurisdiction. The pending recommendation, NQ 3, is declined as moot.
     2. The Court directs the Clerk not to file any new habeas petition
from Rogers without prior approval from chambers.
     So Ordered.




                                   D .P. Marshall Jr.
                                   United States District Judge
